United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-2675MN
                                   _____________

United States of America,                *
                                         * On Appeal from the United
             Appellee,                   * States District Court
                                         * for the District
      v.                                 * of Minnesota.
                                         *
Alberto Ramirez-Bandrich,                * [Not To Be Published]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: May 31, 2001
                                Filed: June 8, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Alberto Ramirez-Bandrich pleaded guilty to reentering the United States illegally
after previously having been convicted of an aggravated felony and deported, in
violation of 8 U.S.C. §§ 1326(a) and (b)(2). The District Court1 departed downward
and sentenced Ramirez-Bandrich to three years and ten months (forty-six months)
imprisonment and three years supervised release, and he appeals. His counsel has filed


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
a brief and has moved to withdraw pursuant to Anders v. California, 386 U.S. 738
(1967). Although we granted Ramirez-Bandrich permission to file a pro se
supplemental brief, he has not done so.

        As part of his written plea agreement, Ramirez-Bandrich waived the right to
appeal this sentence, and we conclude that the waiver was knowing and voluntary.
Ramirez-Bandrich was assisted by counsel and an interpreter at the change-of-plea and
sentencing hearings; the Court carefully questioned him about the appeal waiver at the
change-of-plea hearing, verifying that he understood it; the Court advised him of the
statutory maximum penalty; and his sentence was consistent with the plea agreement.
See United States v. Michelsen, 141 F.3d 867, 871-72 (8th Cir.) (holding that appeal
waiver is enforceable so long as it resulted from knowing and voluntary decision), cert.
denied, 525 U.S. 942 (1998); United States v. Greger, 98 F.3d 1080, 1081-82 (8th
Cir.1996) (enforcing knowing and voluntary waiver of right to appeal sentence so long
as sentence is not in conflict with negotiated plea agreement; waiver was knowing and
intelligent where it was included in plea agreement and was discussed at change-of-plea
hearing).

       Accordingly, because Ramirez-Bandrich’s sentence was not in conflict with the
plea agreement, we now specifically enforce his promise not to appeal by dismissing
this appeal. See United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000)
(per curiam). We also grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-